Per Curiam:

Plaintiff-appellant, claiming to be the father, brought this action to establish parental rights to an illegitimate child. His complaint was dismissed as stating no cause of action entitling him to relief; and he has appealed on the following sole exception:
The lower court erred in finding for the respondent upon the respondent’s motion to dismiss.
The foregoing exception fails to comply with Supreme Court Rule 4(6), Williams v. Regula, 266 S. C. 228, 222 S. E. (2d) 7, and is so deficient as to present no issue for review. The appeal is accordingly dismissed.